EXHIBIT B
DATE:          June 24, 2020

FROM:          Office of the Commissioner


   Interim Guidance for Quarantine Restrictions on Travelers Arriving in New York
                         State Following Out of State Travel



Purpose

In response to increased rates of COVID-19 transmission in certain states within the United
States, and to protect New York’s successful containment of COVID-19, the State has joined
with New Jersey and Connecticut in jointly issuing a travel advisory for anyone returning from
travel to states that have a significant degree of community-wide spread of COVID-19.


Background

Under Governor Andrew M. Cuomo’s leadership, New York State has successfully slowed the
transmission of COVID-19 to a rate that is unprecedented within the country. New York
contracted COVID-19 from Europe, with over 2.2 million travelers coming in between the end of
January and March 16, 2020, when the federal government finally implemented a full European
travel ban. During that period of time, 2.2 million travelers landed in the New York metropolitan
area and entered our communities. This, combined with the density and crowding of our
population, caused New York to have the highest infection rate in the country.

After 116 days of strict adherence to data-driven, evidence-based protocols, including required
social distancing and mandatory face coverings, and after the closure of our economy, New
Yorkers have successfully reduced the spread of COVID-19 to one of the lowest rates in the
nation. While New York has continued on this positive trajectory, other states have taken a more
haphazard, less data-driven, less cautious approach, and are now experiencing a rapidly
increasing rate of transmission of this deadly virus.

In response to this ongoing public health emergency and the risk posed by a resurgence of
COVID-19, Governor Cuomo has issued Executive Order 205, requiring the New York State
Commissioner of Health Dr. Howard Zucker to issue a travel advisory requiring all travelers
coming from states with significant rates of transmission of COVID-19 (hereinafter “designated
states”) to quarantine for a 14-day period from the time of their last contact within such
designated state(s). This action is taken in conjunction with neighboring states of New Jersey
and Connecticut, considering the significant risk posed to the health and welfare of all residents
by the further spread of COVID-19 throughout the tri-state area, and to protect the progress
made in New York, this action is being taken in conjunction with neighboring states of New
Jersey and Connecticut. This guidance sets forth the policies to be followed in New York State
to effectuate the Department of Health travel advisory.
Criteria for Designating States with Significant Community Spread

All travelers entering New York who have recently traveled within a state with either:

   •   a positive test rate higher than 10 per 100,000 residents over a seven-day rolling
       average; or
   •   a testing positivity rate of higher than a 10% over a seven-day rolling average,
will be required to quarantine for a period of 14 days consistent with the Department of Health
(DOH) regulations for quarantine. Data used to construct the metrics that determine the
designated states from which individuals must quarantine is detailed in the tables posted
publicly by all 50 states. Analysis of the metrics will be conducted weekly to determine if
travelers from other states qualify.

The designated states with significant community spread will be conspicuously posted on the
DOH website and will be updated weekly. Please check the site frequently as the information
will change as often as daily, as rates of COVID-19 transmission increase or decrease.

Guidance for Travel

The travel advisory is effective at 12:01 am on Thursday, June 25, 2020. If you have traveled
from within one of the designated states with significant community spread as defined by the
metrics above, you must quarantine when you enter New York for 14 days from the last travel
within such designated state, provided on the date you enter into New York State that such
state met the criteria for requiring such quarantine.

The requirements of the travel advisory do not apply to any individual passing through
designated states for a limited duration (i.e., less than 24 hours) through the course of travel.
Examples of such brief passage include but are not limited to: stopping at rest stops for
vehicles, buses, and/or trains; or lay-overs for air travel, bus travel, or train travel.

The travel advisory requires all New Yorkers, as well as those visiting from out of state, to take
personal responsibility for complying with the advisory in the best interest of public health and
safety. To file a report of an individual failing to adhere to the quarantine pursuant to the travel
advisory, please call 1-833-789-0470 or visit this website:
https://mylicense.custhelp.com/app/ask. Individuals may also contact their local department of
health.

Quarantine Requirements

If you are returning from travel to a designated state, and if such travel was for longer than the
limited duration outlined above, you are required to quarantine for 14 days, unless you are an
essential worker identified below. The requirements to safely quarantine include:

   •   The individual must not be in public or otherwise leave the quarters that they
       have identified as suitable for their quarantine.



                                                  2
   •   The individual must be situated in separate quarters with a separate bathroom
       facility for each individual or family group. Access to a sink with soap, water, and
       paper towels is necessary. Cleaning supplies (e.g. household cleaning wipes,
       bleach) must be provided in any shared bathroom.
   •   The individual must have a way to self-quarantine from household members as
       soon as fever or other symptoms develop, in a separate room(s) with a separate
       door. Given that an exposed person might become ill while sleeping, the exposed
       person must sleep in a separate bedroom from household members.
   •   Food must be delivered to the person’s quarters.
   •   Quarters must have a supply of face masks for individuals to put on if they
       become symptomatic.
   •   Garbage must be bagged and left outside for routine pick up. Special handling is
       not required.
   •   A system for temperature and symptom monitoring must be implemented to
       provide assessment in-place for the quarantined persons in their separate
       quarters.
   •   Nearby medical facilities must be notified, if the individual begins to experience
       more than mild symptoms and may require medical assistance.
   •   The quarters must be secure against unauthorized access.
Travel Advisory Exemptions for First Responders and Essential Workers

Exceptions to the travel advisory are permitted for essential workers and are limited based on
the duration of time in designated states, as well as the intended duration of time in New York.
The Commissioner of Health may additionally grant an exemption to the travel advisory based
upon extraordinary circumstances, which do not warrant quarantine, but may be subject to the
terms and conditions applied to essential workers or terms and conditions otherwise imposed by
the Commissioner in the interest of public health.

Short Term – for essential workers traveling to New York State for a period of less than 12
hours.

   •   This includes instances such as an essential worker passing through New York,
       delivering goods, awaiting flight layovers, and other short duration activities.
   •   Essential workers should stay in their vehicle and/or limit personal exposure by
       avoiding public spaces as much as possible.
   •   Essential workers should monitor temperature and signs of symptoms, wear a
       face covering when in public, maintain social distance, and clean and disinfect
       workspaces.
   •   Essential workers are required, to the extent possible, to avoid extended periods
       in public, contact with strangers, and large congregate settings.
Medium Term – for essential workers traveling to New York State for a period of less than 36
hours, requiring them to stay overnight.



                                               3
   •   This includes instances such as an essential worker delivering multiple goods in
       New York, awaiting longer flight layover, and other medium duration activities.
   •   Essential workers should monitor temperature and signs of symptoms, wear a
       face covering when in public, maintain social distance, and clean and disinfect
       workspaces.
   •   Essential workers are required, to the extent possible, to avoid extended periods
       in public, contact with strangers, and large congregate settings.
Long Term – for essential workers traveling to New York State for a period of greater than 36
hours, requiring them to stay several days.

   •   This includes instances such as an essential worker working on longer projects,
       fulfilling extended employment obligations, and other longer duration activities.
   •   Essential workers should seek diagnostic testing for COVID-19 as soon as
       possible upon arrival (within 24 hours) to ensure they are not positive.
   •   Essential workers should monitor temperature and signs of symptoms, wear a
       face covering when in public, maintain social distancing, clean and disinfect
       workspaces for a minimum of 14 days.
   •   Essential workers, to the extent possible, are required to avoid extended periods
       in public, contact with strangers, and large congregate settings for a period of, at
       least, 7 days.
Essential workers and their employers are expected to comply with previously issued DOH
guidance regarding return to work after a suspected or confirmed case of COVID-19 or after the
employee had close or proximate contact with a person with COVID-19. Additionally, this
guidance may be superseded by more specific industry guidance for a particular industry (e.g.,
for a nursing home worker, a negative test PCR test will be required before return to work).
Consult with your employer regarding whether there is industry-specific guidance that may apply
to you.

Please consult the DOH website and resources for additional details and information regarding
isolation procedures for when a person under quarantine is diagnosed with COVID-19 or
develops symptoms.

For reference, an “essential worker” is (1) any individual employed by an entity included on the
Empire State Development (ESD) Essential Business list; or (2) any individual who meets the
COVID-19 testing criteria, pursuant to their status as either an individual who is employed as a
health care worker, first responder, or in any position within a nursing home, long-term care
facility, or other congregate care setting, or an individual who is employed as an essential
employee who directly interacts with the public while working, pursuant to DOH Protocol for
COVID-19 Testing, issued May 31, 2020, or (3) any other worker deemed such by the
Commissioner of Health.

Resources




                                                4
Travel restrictions will help to contain the rates of COVID-19 transmission in New York State
and will work to protect others from serious illness. All New Yorkers must take these travel
directives seriously. Your cooperation is greatly appreciated. For further information, please
visit:

   •   DOH COVID-19 Website
   •   NYS Local Health Department Directory
   •   Centers for Disease Control and Prevention (CDC) COVID-19 Website
World Health Organization (WHO) COVID-19 Website




                                                5
